18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 1 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 2 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 3 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 4 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 5 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 6 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 7 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 8 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                  Village of Portchester Violations Pg 9 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 10 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 11 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 12 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 13 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 14 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 15 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 16 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 17 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 18 of 19
18-22716-shl   Doc 37-6 Filed 07/26/19 Entered 07/26/19 14:01:21   Exhibit D
                 Village of Portchester Violations Pg 19 of 19
